     Case 2:17-cv-05219-CJB-DPC Document 248 Filed 12/10/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 BRYAN MOORE, ET AL.                                       CIVIL ACTION


 VERSUS                                                    NO: 17-5219


 RANDY SMITH                                               SECTION: “J”(2)

                                       ORDER

      Before the Court is a Motion for Entry of Partial Final Judgment (Rec. Doc.

245) filed by Plaintiff Cheryl Hanson. Plaintiff contends that certification under Rule

54(b) is proper because it will promote judicial efficiency by allowing the Court to

conduct only one trial rather than two, assuming that Plaintiff prevails on appeal and

that her case is remanded before the remaining claims proceed to trial. However, in

addition to the fact that the same argument could be raised in almost every case with

multiple claims or plaintiffs, Plaintiff’s argument fails to recognize that certification

will almost certainly result in multiple appeals in exchange for potentially avoiding

a wholly speculative second trial. Accordingly,

      IT IS HEREBY ORDERED that the Motion is DENIED.

      New Orleans, Louisiana this 10th day of December, 2020.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
